Title: General Orders, 4 June 1781
From: Washington, George
To: 


                        
                             Monday June 4th 1781
                            Parole
                            Countersigns
                        
                        Accurate Returns of the number of Recruits joined the different state lines and corps of Artillery to the 1st
                            instant specifying also the number of these returned as unfit for service to be made to the Adjutant General by Thursday
                            next without fail.
                    